Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 3, last lines “when said engagement feature engages a respective one of said plurality of engagement features” is vague and indefinite as the recitation is saying the engagement feature engages with itself.  Claim 5 depends on itself.  It appears claim 5 should have been dependent from claim 4 in order to have antecedent basis for all claimed components.  The current office action treats claim 5 as if it is dependent from claim 4 similar to claim 17. Regarding claim 13, lines 8 and 10, “said mounting plate” lacks proper antecedent basis. Applicant has changed “mounting plate” to “base plate” in claim 13. Claims 14-20 are also rejected as dependent from rejected claim 13. Some of the dependent claims of claim 13 maintains the recitation of “the mounting plate” which as been set forth as “base plate” in independent claim 13.  Appropriate correction required.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US Patent no. 8230972).   Regarding claims 1 and 13, Johnson discloses a mounting system (figure 2) for supporting coverings (14, figure 3) relative to adjacent architectural structures, the mounting system comprising: a rod (114, figures 3-5) including a first end and an opposed second end; a rod mount (82, figure 2) configured to support one of the first end or the second end of the 5rod relative to an adjacent architectural structure, the rod mount including a mounting plate (82, figure 2) having an inner side and an outer side opposite the inner side, the rod mount further comprising a rod cradle (88, 88’) extending outwardly from the inner side of the mounting plate, the rod cradle defining a rod channel (94) configured to receive the one of the first end or the second end of the rod; and 10an engagement member (74, figure 2) supported relative to the rod mount such that the engagement member is positioned adjacent to a portion of the mounting plate of the rod mount; wherein: the rod mount (82) is rotatable relative to the engagement member (74) about a mount 15axis (axis along 75, figure 2) to adjust a circumferential position of the rod cradle; and the engagement member is configured to engage at least a portion (84, 86 of rod mount is engaged by .  
Regarding claims 2 and 14, Johnson discloses wherein: the rod mount (82) includes a plurality of engagement features (84, 86, figure 2) spaced apart circumferentially from one another; and the engagement member (78, 80) is configured to separately engage each of the 5plurality of engagement features as the rod mount is rotated relative to the engagement member about the mount axis.  
Regarding claims 3 and 15, Johnson discloses wherein: the circumferential position of the rod cradle (88) is adjustable to a plurality of pre- defined circumferential positions; and the plurality of engagement features (84, 86) are spaced apart circumferentially from one 5another such that the rod cradle is disposed at one of the plurality of pre-defined circumferential positions when the engagement member engages a respective one of the plurality of engagement features.  
Regarding claims 4 and 16, Johnson discloses wherein: the plurality of engagement features comprises a plurality of detent channels (84, 86, figure 2) spaced apart circumferentially from one another along the outer side of the mounting plate; and 5as the rod mount (82) is rotated relative to the engagement member (74, 78, 80) about the mount axis, the engagement member (78, 80) is configured to be separately received within each the plurality of detent channels.  
Regarding claims 9 and 20, Johnson discloses wherein: the engagement member comprises an engagement plate (74) including a detent projection (78, 80) extending outwardly from the engagement plate towards the outer side of the mounting plate; and 5the detent projection of the engagement plate is configured to be separately 
Regarding claim 10,  Johnson discloses further comprising a fastener (75, 87, figure 2) configured to couple the rod mount (82) and the engagement plate (74) to a frame (12, figure 2) associated with the adjacent architectural structure, the fastener extending through both the rod mount (82) and the engagement plate (74) along the mount axis (along 75).  
Regarding claim 11, Johnson discloses further comprising a fastener (75, 87, figure 2) configured to couple the rod mount (82) to a frame (12, figure 2) associated with the adjacent architectural structure, the fastener extending through the rod mount along the mount axis.  
Regarding claim 12,  Johnson discloses wherein the engagement member (78, 80) is separate and spaced apart from the fastener (75).  
Claims 1-4, 6, 7, 9, 13-16, and 18-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gardner (US Patent no. 8708592).   Regarding claims 1 and 13, Gardner discloses a mounting system (figure 2) for supporting coverings (intended use) relative to adjacent architectural structures, the mounting system comprising: a rod (54) including a first end and an opposed second end; a rod mount (the assembly of 46 with attached members 52 and 50 and 32, figure 2) configured to support one of the first end or the second end of the 5rod relative to an adjacent architectural structure, the rod mount including a mounting plate (46, 32, figure 2) having an inner side (46) and an outer side (32) opposite the inner side, the rod mount further comprising a rod cradle (50 and members 52 assembly) extending outwardly from the inner side of the mounting plate (46), the .  
Regarding applicant’s recitation of intended use, Gardner’s rod is capable of supporting coverings by hanging from the rod 54 of Gardner. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 2 and 14, Gardner discloses wherein: the rod mount (46,32,50, 52) includes a plurality of engagement features (holes/channels 34, figure 2) spaced apart circumferentially from one another; and the engagement member (76, figure 6) is configured to separately engage each of the 5plurality of engagement features as the rod mount is rotated relative to the engagement member about the mount axis.  
Regarding claims 3 and 15, Gardner discloses wherein: the circumferential position of the rod cradle is adjustable to a plurality of pre- defined circumferential positions; and the plurality of engagement features (34) are spaced apart circumferentially from one 5another such that the rod cradle is disposed at one of the plurality of pre-defined circumferential positions when the engagement member engages a respective one of the plurality of engagement features.  
Regarding claims 4 and 16, Gardner discloses wherein: the plurality of engagement features comprises a plurality of detent channels (34, figure 2) spaced apart circumferentially from one another along the outer side (32) of the mounting plate; 
Regarding claims 6 and 18, Gardner discloses the engagement member comprises a plunger (76); and a portion of the plunger is biased into engagement with the mounting plate (Column 4, lines 10-17) such that the portion of the plunger is separately received within each of the plurality of 5detent channels (34) as the rod mount is rotated relative to the plunger about the mount axis.  
Regarding claims 7 and 19,  Gardner discloses wherein: the portion of the plunger comprises a plunger element (78) of the plunger; the plunger further comprises a plunger cartridge (24, figure 6) and a biasing element (spring, see column 4, lines 10-17) disposed within the plunger cartridge; 5the plunger element is supported at least partially within the plunger cartridge such that the biasing element biases the plunger into engagement with the mounting plate.  
	Regarding claims 9  and 20, Gardner discloses the engagement member comprises an engagement plate (12) including a detent projection (78) extending outwardly from the engagement plate towards the outer side (32) of the mounting plate; and 5the detent projection of the engagement plate is configured to be separately received within each of the plurality of detent channels (34) as the rod mount is rotated relative to the engagement plate about the mount axis.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate rod mount of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc